Citation Nr: 0518516	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  99-22 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  That decision denied the veteran's 
claims of entitlement to a disability rating greater than 50 
percent for his service-connected PTSD and of entitlement to 
TDIU.

In a December 2002 decision, the Board granted an evaluation 
of 70 percent for PTSD, but denied entitlement to a greater 
schedular rating and TDIU.  The veteran appealed the issues 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
an April 2003 Joint Motion for Remand to the Board, the 
parties observed that the Board's December 2002 decision gave 
inadequate reasons and bases concerning the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  In an April 
2003 order, the Court vacated the portions of the December 
2002 Board decision that denied an evaluation in excess of 70 
percent for PTSD and entitlement to TDIU.  The Court remanded 
the matters to the Board for readjudication consistent with 
the joint motion. 

In March 2004, the Board remanded the claims to the RO so 
that the veteran could be provided with the appropriate 
assistance and notice under the VCAA, to include what he must 
show to prevail in his claims, what information and evidence 
he is responsible for, and what evidence VA must secure.  
Thereafter, the RO denied the veteran's claims in a January 
2005 supplemental statement of the case (SSOC).  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran's PTSD is manifested by no more than serious social 
and occupational impairment.

3.  The competent medical evidence demonstrates that the 
veteran's service-connected PTSD is not sufficiently 
disabling as to preclude securing or following substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of in excess of 
70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2004).

2.  The requirements for a total disability evaluation based 
on individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the VCAA, 38 U.S.C.A. § 5100 et seq. 
(West 2002), enhanced the VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded the 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

Review of the claims folder reveals compliance with the VCAA.  
After the Board's March 2004 remand, the RO sent the veteran 
a letter in March 2004 that explained the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence; listed the evidence; and asked the veteran 
to submit and authorize the release of additional evidence.  
A January 2005 SSOC provided the appellant with the 
applicable laws and regulations, gave notice as to the 
evidence needed to substantiate his claims (including the 
evidence needed to show entitlement to an evaluation in 
excess of 70 percent for PTSD), and included the text of the 
relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the appellant has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records, including 
private post-service medical records the veteran identified 
after the Board's March 2004 remand.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  There is no other 
indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Entitlement to a disability rating in excess of 70 percent 
for PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 2004).  Separate Diagnostic Codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

The record shows that the RO granted service connection for 
PTSD in a November 1996 rating decision and assigned a 50 
percent evaluation effective from June 1996.  In March 1999, 
the veteran submitted claims for an increased evaluation for 
PTSD  and entitlement to TDIU.  These claims were denied in 
the July 1999 rating decision and the present appeal ensued.

At a March 1999 VA examination, the veteran reported that he 
had been unemployed since 1989, at which time he had worked 
in retail sales.  He had held that job for 10 to 15 years but 
left because he could not handle the pressure.  He currently 
lived with his girlfriend and did not socialize with many 
people.  He had one friend with whom he visited, and his 
activities of daily living were otherwise very limited.  The 
veteran complained of several physical ailments including 
kidney discomfort, back pain, left shoulder pain, headaches, 
and chest pain.  He walked with a bent gait and a limp.

Objectively, the veteran's personal appearance was adequate 
and eye contact was reasonably good.  Speech was clear and 
understandable, and no thought disorder was apparent.  The 
veteran presented with a slightly despondent mood and a 
somewhat flat affect.  Anxiety and stress affected his 
concentration, and the lack of concentration affected his 
short term memory.  Long term memory, judgment, and impulse 
control were intact.  Insight was somewhat limited.  The 
veteran denied suicidal or homicidal thoughts.  When under 
stress, he had problems organizing his thoughts and heard 
voices.  He had occasional panic attacks, as well as 
depression and anxiety.  The veteran reported nightmares 2 to 
3 times per week.  The nightmares and his physical ailments 
caused sleep impairment.  The veteran avoided crowds and 
stimuli that reminded him of the war.  The veteran was 
diagnosed with PTSD, depression, and anxiety, and assigned a 
Global Assessment of Functioning (GAF) Score of 42.

At a May 2002 VA examination, the veteran reported that he 
was seen every 3 to 6 months on an outpatient psychiatric 
basis.  The examiner observed that the veteran had been 
assigned GAF scores of 60 in March 2000 and June 2001.  The 
veteran used an antidepressant that had been increased 9 
months earlier.  Since that time, the veteran felt slightly 
more relaxed and able to sleep.  He had never received 
inpatient care and did not receive individual counseling.

The veteran reported a history of alcohol and substance 
abuse, and continued to use marijuana occasionally.  He 
reported medical problems including hypertension, gallstones, 
and chronic severe back pain.  He lived with a girlfriend 
whom he had known for 32 years.  He had several children, all 
with severe behavioral problems, and he was involved in 
raising a grandson.  He socialized very little outside of his 
family.  He read books, listened to music, and did 
landscaping around his home.  He avoided television because 
of the violence.  The veteran reported that he was socially 
isolated and withdrawn; he did not trust others and avoided 
crowds.  The examiner noted serious impairment of social 
functioning during the interview.

The veteran reported that he had not worked since 1989 and 
was not currently seeking work.  He had applied for Social 
Security benefits based on his PTSD and physical 
disabilities.  The veteran believed that his PTSD affected 
his ability to work because he had problems being near other 
people and loud noises.  The examiner noted serious 
impairment of occupational functioning during the interview.

Objectively, the veteran's hygiene and eye contact were fair.  
He presented as alert and oriented.  Mood appeared depressed 
with a constricted affect.  Attention concentration was 
reduced, but memory functioning was adequate.  Speech was 
slow but otherwise rational and coherent.  There was no 
evidence of psychosis or lethal intent.  Insight, judgment, 
and impulse control were fair.  The veteran reported 
intrusive thoughts, flashbacks, and nightmares.  His symptoms 
also included avoidance behavior, decreased interest in 
activities, and startle response.  The examiner commented 
that there was not a significant change in the veteran's 
social and occupational functioning since the last 
examination and that he continued to be seriously impaired.  
The veteran was diagnosed with PTSD and assigned a GAF score 
of 52.

In July 2002, the examiner opined that, if the veteran were 
unemployable, it could not be attributed to his PTSD symptoms 
alone.  The PTSD contributed to the veteran's serious 
occupational impairment, but the veteran also had reported 
numerous medical conditions that would likely contribute to 
his inability to secure gainful employment.

Evidence received after the Board's March 2004 remand 
consists of 1993 treatment records from a private hospital 
that are negative for complaints, symptoms, findings or 
diagnoses related to PTSD.  

The veteran's PTSD has been assigned a 70 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  Under this Diagnostic Code, a 70 percent 
evaluation is warranted where symptomatology causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).

Based upon the above record, the Board finds that the 
preponderance of the evidence is against entitlement to a 
schedular evaluation in excess of 70 percent for PTSD.  

The veteran's predominant symptoms include sleep impairment, 
anxiety, depression, and social isolation.  Notably, the 
recent VA examiner described the veteran's social and 
occupational impairment as severe.  Nevertheless, the Board 
finds that no more than a 70 percent evaluation is warranted.  
The competent medical evidence, including the July 2002 VA 
medical opinion, shows that the veteran does not have total 
occupational and social impairment due to his PTSD, and does 
not exhibit any of the symptomatology necessary for a 100 
percent evaluation.  Accordingly, a 100 percent schedular 
evaluation is not warranted.

Entitlement to a total disability evaluation based on TDIU.

In the veteran's written application for TDIU, he reported 
that he was unable to work due to his back and his PTSD.  He 
reported that he had last worked full time in June 1977 and 
that he had become too disabled to work in August 1992.  He 
had worked in 1989 as a laborer.  He identified no employers.  
He had a high school education and some college.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

The veteran's only service-connected disability is PTSD, 
rated at 70 percent.  Accordingly, the veteran meets the 
basic criteria for consideration for entitlement to TDIU on a 
schedular basis under 38 C.F.R. § 4.16(a) (2004).  The Board, 
however, finds that the preponderance of the evidence is 
against a finding that the veteran's PTSD, standing alone, 
prevents him from retaining gainful employment.  As discussed 
above, in July 2002 a VA examiner opined that the veteran's 
PTSD alone did not render him unemployable.  Rather, his 
nonservice-connected physical disabilities contributed to any 
inability to obtain or maintain employment.  This opinion is 
in accordance with the veteran's own statements that his 
physical disabilities, particularly his back, cause his 
inability to work.  The record contains no opinion in 
contradiction to that of the VA examiner.  The 1993 private 
treatment records, obtained after the Board's March 2004 
remand, are negative for PTSD.  

In addition, the Board finds that an extraschedular grant of 
TDIU is not warranted.  The record contains no evidence that 
the veteran's PTSD has resulted in marked interference with 
employment beyond that contemplated by the rating schedule, 
or frequent periods of hospitalization that would render 
impractical the application of the rating schedule.  
Accordingly, the Board can identify no basis for a grant of 
TDIU and the appeal is denied.

As the preponderance of the evidence is against each of the 
claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD 
is denied.

Entitlement to TDIU is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


